The opinion of the Court was delivered, by
Black, G. J.
The plaintiff’s testator paid into the state trea*182sury $250, the sum which, by the Act of 16th April, 1845, it was necessary that somebody should pay before the act for the erection of Sullivan county could be enrolled and have the force of a law; His executors bring this suit to recover from the county the sum which they allege was thus paid for its use. Whether the law would imply an assumpsit in favor of one who pays the tax on an Act of Assembly strictly private, and intended for the benefit of an individual, is not the question. Neither is it necessary to say what would he the rule in the case of a corporation created mainly to serve the convenience or promote the pecuniary interest of the stockholders. But there is no principle upon which an action for such a cause can be sustained against a publiQ corporation. A now county may be established against the will of every citizen within its limits, and such may have been the fact here, for aught that appears in the case stated. The payment cannot be supposed to have been made at the request of the county, for it was not then in existence. We will not presume that it was paid for the benefit of the county or the people thereof, because, perchance, it was an injury. The subsequent organization of the county, by the election of officers, was no recognition of the debt, because they had no choice after the law was passed, but to act in accordance with it, or be disfranchised altogether. If no one had chosen to pay this tax, it never could have been collected from any citizen of the county, nor from all of them collectively. It was therefore not only a voluntary payment by the plaintiff’s testator, but a payment of money which the defendant did not owe.
Judgment affirmed.